Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 1 of 14 Page ID #:319




   1                               UNITED STATES DISTRICT COURT
   2
                                  CENTRAL DISTRICT OF CALIFORNIA

   3    ELISABETH A. MONDRAGON, an                        CASE NO. 8:21-cv-00470-CJC-DFM
        individual,
   4
                            Plaintiff;                    Assigned to: Hon. Cormac J. Carney
   5

   6              v.                                      PROTECTIVE ORDER
   7    7-ELEVEN, INC. a corporation; and
   8    DOES 1 through 100, inclusive

   9                        Defendants.
  10

  11   1.       A. PURPOSES AND LIMITATIONS
  12            Disclosure and discovery activity in this Action are likely to involve production
  13   of confidential, proprietary, or private information for which special protection from
  14   public disclosure, and from use for any purpose other than prosecuting this litigation,
  15   may be warranted. Accordingly, the Parties hereby stipulate to and petition the Court
  16   to enter the following Stipulated Protective Order. The Parties acknowledge that this
  17   Order does not confer blanket protections on all disclosures or responses to discovery
  18   and that the protection it affords from public disclosure and use extends only to the
  19   limited information or items that are entitled to confidential treatment under the
  20   applicable legal principles.
  21            B. GOOD CAUSE STATEMENT
  22            This Action is likely to involve trade secrets and other valuable research,
  23   development, commercial, financial, technical, proprietary, confidential, and/or private
  24   information for which special protection from public disclosure, and from use for any
  25   purpose other than prosecution of this Action, is warranted. Such confidential and
  26   proprietary materials and information consist of, among other things, confidential
  27   business or financial information, private medical and health information, information
  28   regarding confidential business practices, or other confidential research, development,

       [100001-00929/461608/1]                    100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 2 of 14 Page ID #:320




   1   or commercial information (including information implicating privacy rights of third
   2   parties), information prohibited from disclosure pursuant to a written agreement to
   3   maintain such information in confidence, and information otherwise generally
   4   unavailable to the public or which may be privileged or otherwise protected from
   5   disclosure under state or federal statutes, court rules, case decisions, or common law.
   6   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
   7   disputes over confidentiality of discovery materials, to adequately protect information
   8   the Parties are entitled to keep confidential, to ensure that the Parties are permitted
   9   reasonable necessary uses of such material in preparation for and in the conduct of trial,
  10   to address their handling at the end of the litigation, and serve the ends of justice, a
  11   protective order for such information is justified in this matter. It is the intent of the
  12   Parties that information will not be designated as confidential for tactical reasons and
  13   that nothing be so designated without a good faith belief that it has been maintained in
  14   a confidential, non-public manner, and there is good cause why it should not be part of
  15   the public record of this case.
  16

  17   2.       DEFINITIONS
  18            2.1       Action: This above-entitled case styled Elisabeth A. Mondragon v. 7-
  19   Eleven, Inc., et al., United States District Court for the Central District of California,
  20   Case No. 8:21-cv-00470-CJC-DFM
  21            2.2       Challenging Party: a Party or Non-Party that challenges the designation
  22   of information or items under this Order.
  23            2.3       “CONFIDENTIAL” Information or Items: information (regardless of how
  24   it is generated, stored or maintained) or tangible things that qualify for protection under
  25   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  26   Statement.
  27            2.4       Counsel (without qualifier): Counsel of record for the Parties and their
  28   support staff.

       [100001-00929/461608/1]                      100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 3 of 14 Page ID #:321




   1            2.5       Designating Party: a Party or Non-Party that designates information or
   2   items that it produces in disclosures or in responses to discovery as
   3   “CONFIDENTIAL.”
   4            2.6       Disclosure or Discovery Material: all items or information, regardless of
   5   the medium or manner in which it is generated, stored, or maintained (including, among
   6   other things, testimony, transcripts, and tangible things), that are produced or generated
   7   in disclosures or responses to discovery in this Action.
   8            2.7       Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  10   expert witness or as a consultant in this Action.
  11            2.8       Non-Party: any natural person, partnership, corporation, association, or
  12   other legal entity not named as a Party to this action.
  13            2.9       Party: any party to this action, including all of its officers, directors,
  14   employees, consultants, retained experts, and Counsel (and their support staffs).
  15            2.10 Producing Party:         a Party or Non-Party that produces Disclosure or
  16   Discovery Material in this action.
  17            2.11 Professional Vendors: persons or entities that provide litigation support
  18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  19   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  20   their employees and subcontractors.
  21            2.12 Protected Material:         any Disclosure or Discovery Material that is
  22   designated as “CONFIDENTIAL.”
  23            2.13 Receiving Party: a Party that receives Disclosure or Discovery Material
  24   from a Producing Party.
  25   3.       SCOPE
  26            The protections conferred by this Stipulated Protective Order cover not only
  27   Protected Material (as defined above), but also (1) any information copied or extracted
  28   from Protected Material; (2) all copies, excerpts, summaries, or compilations of

       [100001-00929/461608/1]                       100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 4 of 14 Page ID #:322




   1   Protected Material; and (3) any testimony, conversations, or presentations by Parties or
   2   their Counsel that might reveal Protected Material. However, the protections conferred
   3   by this Stipulation and Order do not cover the following information: (a) any
   4   information that is in the public domain at the time of disclosure to a Receiving Party
   5   or becomes part of the public domain after its disclosure to a Receiving Party as a result
   6   of publication not involving a violation of this Order, including becoming part of the
   7   public record through trial or otherwise; and (b) any information known to the
   8   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
   9   disclosure from a source who obtained the information lawfully and under no obligation
  10   of confidentiality to the Designating Party. Any use of Protected Material at trial shall
  11   be governed by the orders of the trial judge. This Order does not govern the use of
  12   Protected Material at trial.
  13

  14   4.       DURATION
  15            Even after final disposition of this litigation, the confidentiality obligations
  16   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
  17   in writing or a court order otherwise directs. Final disposition shall be deemed to be
  18   the later of (1) dismissal of all claims and defenses in this action, with or without
  19   prejudice; and (2) final judgment herein after the completion and exhaustion of all
  20   appeals, rehearings, remands, trials, or reviews of this action, including the time limits
  21   for filing any motions or applications for extension of time pursuant to applicable law.
  22

  23   5.       DESIGNATING PROTECTED MATERIAL
  24            5.1       Exercise of Restraint and Care in Designating Material for Protection.
  25   Each Party or Non-Party that designates information or items for protection under this
  26   Order must take care to limit any such designation to specific material that qualifies
  27   under the appropriate standards. The Designating Party must designate for protection
  28   only those parts of material, documents, items, or oral or written communications that

       [100001-00929/461608/1]                     100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 5 of 14 Page ID #:323




   1   qualify so that other portions of the material, documents, items, or communications for
   2   which protection is not warranted are not swept unjustifiably within the ambit of this
   3   Order.
   4            Mass, indiscriminate, or routinized designations are prohibited. Designations that
   5   are shown to be clearly unjustified or that have been made for an improper purpose
   6   (e.g., to unnecessarily encumber or slow the case development process or to impose
   7   unnecessary expenses and burdens on other parties) expose the Designating Party to
   8   sanctions.
   9            If it comes to a Designating Party’s attention that information or items that it
  10   designated for protection do not qualify for protection, that Designating Party must
  11   promptly notify all other Parties that it is withdrawing the mistaken designation.
  12            5.2       Manner and Timing of Designations. Except as otherwise provided in this
  13   Order or as otherwise stipulated or ordered, Disclosure or Discovery Material that
  14   qualifies for protection under this Order must be clearly so designated before the
  15   material is disclosed or produced.
  16            Designation in conformity with this Order requires:
  17            (a) for information in documentary form (e.g., paper or electronic documents,
  18   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  19   Producing Party affix the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
  20   legend”), to each page that contains protected material. If only a portion or portions of
  21   the material on a page qualifies for protection, the Producing Party also must clearly
  22   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
  23            A Party or Non-Party that makes original documents or materials available for
  24   inspection need not designate them for protection until after the inspecting Party has
  25   indicated which material it would like copied and produced. During the inspection and
  26   before the designation, all of the material made available for inspection shall be deemed
  27   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  28   copied and produced, the Producing Party must determine which documents, or portions

       [100001-00929/461608/1]                      100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 6 of 14 Page ID #:324




   1   thereof, qualify for protection under this Order. Then, before producing the specified
   2   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
   3   that contains Protected Material. If only a portion or portions of the material on a page
   4   qualifies for protection, the Producing Party also must clearly identify the protected
   5   portion(s) (e.g., by making appropriate markings in the margins).
   6            (b) for testimony given in deposition or in other pretrial or trial proceedings, that
   7   the Designating Party:
   8                      (i)    identify on the record, before the close of the deposition, hearing, or
   9   other proceeding, all protected testimony, or
  10                      (ii)   designate the entirety of the testimony at the deposition, hearing, or
  11   other proceeding as “Confidential” (before the deposition, hearing, or proceeding is
  12   concluded) with the right to identify more specific portions of the testimony as to which
  13   protection is sought within 30 days following receipt of the deposition, hearing, or
  14   proceeding transcript. In this regard, counsel shall send written notice to the court
  15   reporter, to counsel for the Parties, and to any other person known to have a copy of
  16   said transcript of the specific portions of the testimony to be designated. The notice
  17   shall reference this Stipulated Protective Order and identify the pages and/or exhibits
  18   designated as “CONFIDENTIAL.”
  19                      In circumstances where portions of the deposition, hearing, or proceeding
  20   testimony are designated for protection, the transcript pages containing “Confidential”
  21   information must be separately bound by the court reporter, who must affix to the top
  22   of each page the legend “Confidential,” as instructed by the Designating Party.
  23            (c) for information produced in some form other than documentary and for any
  24   other tangible items, that the Producing Party affix in a prominent place on the exterior
  25   of the container or containers in which the information or item is stored the legend
  26   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
  27   protection, the Producing Party, to the extent practicable, shall identify the protected
  28   portion(s).

       [100001-00929/461608/1]                        100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 7 of 14 Page ID #:325




   1            5.3       Inadvertent Failures to Designate. An inadvertent failure to designate
   2   qualified information or items does not, standing alone, waive the Designating Party’s
   3   right to secure protection under this Order for such material so long as written notice of
   4   the inadvertent failure to designate is provided within 60 days of discovery by
   5   Designating Party of inadvertent failure to designate. Upon timely correction of a
   6   designation, the Receiving Party must make reasonable efforts to assure that the
   7   material is treated in accordance with the provisions of this Order. This provision is not
   8   intended to apply to any inadvertent production of any information or items protected
   9   by attorney-client or work product privileges. No provision in this Order shall affect a
  10   Party’s right to object to the designation of any document or other material as
  11   “CONFIDENTIAL” on any ground that is available under applicable law.
  12

  13   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  14            6.1       Timing of Challenges.       Any Party or Non-Party may challenge a
  15   designation of confidentiality at any time that is consistent with the Court’s Scheduling
  16   Order. A Party does not waive its right to challenge a confidentiality designation by
  17   electing not to mount a challenge promptly after the original designation is disclosed.
  18            6.2       Meet and Confer.      The Challenging Party shall initiate the dispute
  19   resolution process according to standards imposed by the Local Rules.
  20            6.3       Joint Stipulation. Any challenge submitted to the Court shall be via a joint
  21   stipulation pursuant to Local Rule 37-2. The burden of persuasion in any such challenge
  22   shall be on the Designating Party. Frivolous challenges, and those made for an improper
  23   purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
  24   may expose the Challenging Party to sanctions. Unless the Designating Party has
  25   waived or withdrawn the confidentiality designation, including by failing to participate
  26   in the dispute resolution process, or unless the Designating Party agrees to de-designate
  27   the challenged Protected Materials, all Parties shall continue to afford the material in
  28

       [100001-00929/461608/1]                        100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 8 of 14 Page ID #:326




   1   question the level of protection to which it is entitled under the Producing Party’s
   2   designation until the Court rules on the challenge.
   3

   4   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
   5            7.1       Basic Principles. A Receiving Party may use Protected Material that is
   6   disclosed or produced by another Party or by a Non-Party in connection with this Action
   7   only for prosecuting, defending, or attempting to settle this Action, and not for any
   8   business or other purpose whatsoever. Such Protected Material may be disclosed only
   9   to the categories of persons and under the conditions described in this Order. When the
  10   Action has been terminated, a Receiving Party must comply with the provisions of
  11   section 13 below (FINAL DISPOSITION).
  12            Protected Material must be stored and maintained by a Receiving Party at a
  13   location and in a secure manner that reasonably ensures that access is limited to the
  14   persons authorized under this Order.
  15            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
  17   may disclose any information or item designated “CONFIDENTIAL” only to:
  18            (a) the Receiving Party’s Counsel in this Action, as well as employees of said
  19   Counsel of Record to whom it is reasonably necessary to disclose the information for
  20   this Action;
  21            (b) the officers, directors, agents, and employees (including House Counsel) of
  22   the Receiving Party to whom disclosure is reasonably necessary for this Action and who
  23   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
  25   is reasonably necessary for this Action and who have signed the “Acknowledgment and
  26   Agreement to Be Bound” (Exhibit A);
  27            (d) the Court and its personnel;
  28            (e) court reporters and their staff;

       [100001-00929/461608/1]                     100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 9 of 14 Page ID #:327




   1            (f) professional jury or trial consultants, mock jurors, and Professional Vendors
   2   to whom disclosure is reasonably necessary for this litigation and who have signed the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4            (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6            (h) any deposition, proceeding, or hearing witness who previously has had access
   7   to the “CONFIDENTIAL” Information or who is currently or was previously an officer,
   8   director, employee or agent of an entity that has had access to the “CONFIDENTIAL”
   9   Information;
  10            (i) during their depositions, witnesses, and attorneys for witnesses, in the Action
  11   who previously did not have access to the “CONFIDENTIAL” Information, provided
  12   that: (1) disclosure is reasonably necessary, (2) the deposing party requests that the
  13   witness and the attorney for the witness sign the “Acknowledgment and Agreement to
  14   Be Bound” (Exhibit A); and (3) the witness and the attorney for the witness will not be
  15   permitted to keep any confidential information unless they sign the “Acknowledgment
  16   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
  17   Party or ordered by the Court;
  18            (j) any mediator, third-party neutral, or settlement officer, and their supporting
  19   personnel, mutually agreed upon by any of the Parties engaged in settlement
  20   discussions; and
  21            (k) any other person or entity that Designating Party agrees to in writing.
  22            Pages of transcribed deposition testimony or exhibits to depositions that reveal
  23   Protected Material may be separately bound by the court reporter and may not be
  24   disclosed to anyone except as permitted under this Stipulated Protective Order.
  25            7.3       Trial. Disclosure at trial of documents, testimony, and other materials
  26   designated as Confidential Information will be governed pursuant to this Protective
  27   Order and any orders of the Court. To the extent not already covered by this Protective
  28   Order or the Court's other pretrial orders, the Parties shall meet and confer and submit

       [100001-00929/461608/1]                      100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 10 of 14 Page ID #:328




   1    a recommended order outlining those procedures no later than 30 days before the first
   2    day of trial. Absent a ruling by the Court to the contrary, documents, deposition
   3    testimony, or other materials or information designated as Confidential Information by
   4    a party that appear on an exhibit list or in deposition designations, and that are admitted
   5    into evidence at trial, will be disclosed on the public record, and any examination
   6    relating to such information will likewise be disclosed on the public record, after
   7    compliance with procedures established by this Court.
   8

   9    8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  10             OTHER LITIGATION
  11             If a Party is served with a subpoena or a court order issued in other litigation that
  12    compels disclosure of any information or items designated in this Action as
  13    “CONFIDENTIAL,” that Party must:
  14             (a) promptly notify in writing the Designating Party. Such notification shall
  15    include a copy of the subpoena or court order;
  16             (b) promptly notify in writing the party who caused the subpoena or order to
  17    issue in the other litigation that some or all of the material covered by the subpoena or
  18    order is subject to this Protective Order. Such notification shall include a copy of this
  19    Stipulated Protective Order; and
  20             (c) cooperate with respect to all reasonable procedures sought to be pursued by
  21    the Designating Party whose Protected Material may be affected.
  22             If the Designating Party timely seeks a protective order, the Party served with the
  23    subpoena or court order shall not produce any information designated in this Action as
  24    “CONFIDENTIAL” before a determination by the court from which the subpoena or
  25    order issued, unless the Party has obtained the Designating Party’s permission or unless
  26    contrary to law. The Designating Party shall bear the burden and expense of seeking
  27    protection in that court of its confidential material and nothing in these provisions
  28    should be construed as authorizing or encouraging a Receiving Party in this Action to

        [100001-00929/461608/1]                     100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 11 of 14 Page ID #:329




   1    disobey a lawful directive from another court.
   2

   3    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
   4             IN THIS LITIGATION
   5             The terms of this Order are applicable to information produced by a Non-Party
   6    in this Action and designated by a Non-Party or Party as “CONFIDENTIAL.” Such
   7    information produced by Non-Parties in connection with this Action is protected by the
   8    remedies and relief provided by this Order. Any such designation shall also function as
   9    consent by such producing Non-Party to the authority of the Court in the Action to
  10    resolve and conclusively determine any motion or other application made by any person
  11    or Party with respect to such designation, or any other matter otherwise arising under
  12    this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
  13    from seeking additional protections.
  14

  15    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  16             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  17    Protected Material to any person or in any circumstance not authorized under this
  18    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
  19    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  20    all unauthorized copies of the Protected Material, (c) inform the person or persons to
  21    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
  22    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
  23    that is attached hereto as Exhibit A.
  24

  25    11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  26             PROTECTED MATERIAL
  27             When a Producing Party gives notice to Receiving Parties that certain
  28    inadvertently produced material is subject to a claim of privilege or other protection as

        [100001-00929/461608/1]                   100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 12 of 14 Page ID #:330




   1    trial-preparation material, the obligations of the Receiving Parties are those set forth in
   2    Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   3    whatever procedure may be established in an e-discovery order that provides for
   4    production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
   5    and (e), insofar as the Parties reach an agreement on the effect of disclosure of a
   6    communication or information covered by the attorney-client privilege or work product
   7    protection, the Parties may incorporate their agreement in the stipulated protective order
   8    submitted to the Court.
   9

  10    12.      MISCELLANEOUS
  11             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  12    person to seek its modification or additional relief by the Court in the future. This Order
  13    shall not be construed to preclude either Party from asserting in good faith that certain
  14    “CONFIDENTIAL” Information or Items require additional protection. The Parties
  15    shall meet and confer to agree upon the terms of such additional protection.
  16             12.2 Right to Assert Other Objections. By stipulating to the entry of this
  17    Protective Order no Party waives any right it otherwise would have to object to
  18    disclosing or producing any information or item on any ground not addressed in this
  19    Stipulated Protective Order. Similarly, no Party waives any right to object on any
  20    ground to use in evidence of any of the material covered by this Protective Order.
  21             12.3 Filing Protected Material. Without written permission from the
  22    Designating Party or a court order secured after appropriate notice to all interested
  23    persons, a Party may not file in the public record in this Action any Protected Material.
  24    A Party that seeks to file under seal any Protected Material must comply with standards
  25    imposed by the Local Rules. Protected Material may only be filed under seal pursuant
  26    to a court order authorizing the sealing of the specific Protected Material at issue. If a
  27    Receiving Party's request to file Protected Material under seal is denied by the Court,
  28

        [100001-00929/461608/1]                   100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 13 of 14 Page ID #:331




   1    then the Receiving Party may file the information in the public record pursuant to Civil
   2    Local Rule 79-5 unless otherwise instructed by the Court.
   3             12.4 Waiver of Designating Party. This Order is entered into without prejudice
   4    to the right of any Party to knowingly waive the applicability of this Order to any
   5    “CONFIDENTIAL” Information or Items designated by that Party.
   6             12.5 Previously Produced Documents. The Parties agree to be bound by the
   7    terms set forth herein with regard to any “CONFIDENTIAL” information or items that
   8    have been produced before the Court signs this Order. In the event that the Court
   9    modifies this Order, or in the event that the Court enters a different Protective Order,
  10    the Parties agree to be bound by this Order until such time as the Court may enter such
  11    a different Order.
  12

  13    13.      FINAL DISPOSITION
  14             Within 60 days after the final disposition of this Action, as defined in paragraph
  15    4, and only upon written request by the Designating Party, each Receiving Party must
  16    return all Protected Material to the Producing Party or destroy such material no later
  17    than 60 days after Designating Party’s written request. As used in this subdivision, “all
  18    Protected Material” includes all copies, abstracts, compilations, summaries, and any
  19    other format reproducing or capturing any of the Protected Material. Whether the
  20    Protected Material is returned or destroyed, the Receiving Party must submit a written
  21    certification to the Producing Party (and, if not the same person or entity, to the
  22    Designating Party) by the 60-day deadline that (1) identifies (by category, where
  23    appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  24    that the Receiving Party has not retained any copies, abstracts, compilations, summaries
  25    or any other format reproducing or capturing any of the Protected Material.
  26    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
  27    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  28    correspondence, deposition and trial exhibits, expert reports, attorney work product, and

        [100001-00929/461608/1]                    100001-00929/461608/1
Case 8:21-cv-00470-CJC-DFM Document 11 Filed 08/10/21 Page 14 of 14 Page ID #:332




   1    consultant and expert work product, even if such materials contain Protected Material.
   2    Any such archival copies that contain or constitute Protected Material remain subject to
   3    this Protective Order as set forth in Section 4 (DURATION). To the extent permitted
   4    by law, the Court shall retain jurisdiction to enforce, modify, or reconsider this Order,
   5    even after final disposition of the Action.
   6

   7    14.      Any violation of this Order may be punished by any and all appropriate measures
   8    including, without limitation, contempt proceedings and/or monetary sanctions.
   9

  10
        FOR GOOD CAUSE SHOWN AND PURSUANT TO STIPULATION,

  11
        IT IS SO ORDERED.

  12

  13
        DATED: August 10, 2021                  ________________________________

  14
                                                  Hon. Douglas F. McCormick

  15
                                                  UNITED STATES MAGISTRATE JUDGE

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

        [100001-00929/461608/1]                   100001-00929/461608/1
